DETAILED ACTION
1.	This office action is a response to communication submitted on 08/02/2019.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 08/02/2019, 09/01/2020 and 06/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-15 are presented for examination.
Claim Rejections – 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by MATHUR et al. (WO 2018048351 A1). 
In regards 1, 6 and 11, MATHUR shows (Figs. 1-5) and/or discloses a management apparatus, its corresponding method and computer readable medium, storing instructions for executing a process configured to manage a plurality of programmable logic controllers (PLCs) on a network of a factory (i.e. corporate network) and a plurality of sensors (i.e. 140, 174) connected to the management apparatus externally from the network (i.e. 162, human interference), the management apparatus comprising: 
a processor, configured to: 
for a state of a factory determined from current operating conditions of the factory (page 8, lines 7-15, Fig. 1, i.e. sensors and actuators for monitoring, measure, and control of the physical processes… physical data of the physical process collected by the sensors 140): 
receive streaming PLC values from the PLCs (i.e. 130) and streaming external sensor values (140) from the plurality of sensors in the factory connected externally to the network (162), (page 8, lines 7-15; page 11, lines 14-20, Figs. 1-2); 
conduct probabilistic analytics on the streaming PLC values and streaming external sensor values against historical PLC values and historical sensor values associated with the state of the factory (i.e. historical information or “historian”, page 10, lines 29-34; page 11, line 22 to page 12, line 4); and 
for the probabilistic analytics indicative of the streaming PLC values being within expectation for the state, and the streaming external sensor values not being within expectation for the state, providing an indication of a security incident (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
In regards to claims 2, 7 and 14, MATHUR shows (Figs. 1-5) and/or discloses further comprising, for the probabilistic analytics indicative of the streaming PLC values not being within expectation for the state (i.e. r more estimators / estimation algorithms, such as Kalman filtering or linear quadratic estimation. An estimator performs a comparison of actual measurements of physical data of the physical process 1 10 with predefined constraints or conditions), and the streaming external sensor values not being within expectation for the state, detecting one of a new state and a factory event (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
In regards to claims 3, 8 and 13, MATHUR shows (Figs. 1-5) and/or discloses wherein for the detecting being indicative of the new state, storing the streaming PLC values and the streaming external sensor values as the historical PLC values and the historical sensor values for the new state (i.e. respond quickly to changes in sensor measurement, hence  the control actions subsequently alter the process state, page 1, lines 1-32; page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 14, line 28 to page 15, line 8, Figs. 1-5)..
In regards to claims 4, 9 and 14, MATHUR shows (Figs. 1-5) and/or discloses, MATHUR shows (Figs. 1-5) and/or discloses further comprising, for the probabilistic analytics indicative of the streaming PLC values not being within expectation for the state, and the streaming external sensor values being within expectation for the state, providing an indication of sensor failure (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 13, lines 20-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
In regards to claims 5, 10 and 15, MATHUR shows (Figs. 1-5) and/or discloses wherein the state is selected from a plurality of states, each state associated with corresponding historical sensor and PLC values, and associated with operations of the factory (page 7, line 31 to page 8, line 15; page 10, line 11-24, page 11, lines 21-30; page 13, lines 20-30; page 14, line 28 to page 15, line 8, Figs. 1-5).
Related Prior Arts
6.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 20190324444 A1 discloses the monitoring application 8150 may have access to equipment specifications, equipment geometry, component specifications, component materials, anticipated state information for a plurality of sensors, operational history, historical detection values, sensor life models, and the like for use analyzing the selected subset using rule-based or model-based analysis. The monitoring application 8150 may provide recommendations regarding sensor selection, additional data to collect, data to store with sensor data, and the like. The monitoring application 8150 may provide recommendations regarding scheduling repairs and/or maintenance. The monitoring application 8150 may provide recommendations regarding replacing a sensor. The replacement sensor may match the sensor being replaced or the replacement sensor may have a different range, sensitivity, sampling frequency, and the like.
CN 108280332 A discloses for user of different risk levels, duration of the acquisition of sensor data can be the same or different. Optionally, in step S110, based on the risk level of the user, determining the duration of sensor data needed to be collected, the higher the risk level, longer duration of sensor data needed to be collected. For example, supposing the user risk level into low-risk user, ordinary user risk and high risk user class for the user of low risk level, may specify acquisition duration is 3 seconds, the user may specify collection of common risk levels, duration is 5 seconds, to a user of the high risk level, may specify acquisition duration is 7 seconds, and the like.
KR 20180058467 A discloses the security gateway 30 judges whether the device is an authorized protocol or whether an inappropriate action is generated, and generates the analysis data as the analysis data and transmits the analysis data to the control unit 40 and the diagnostic processing unit 50. In particular, when the security gateway 30 receives data from the OPC device 10 to perform analysis on the various devices of the OPC device 10 and the protocols applied to these devices, the security gateway 30 transmits the data to the PLC The control unit 40 checks the protocol of the device and the corresponding device and performs a predetermined response process and an analysis process to generate analysis data including a security code for discriminating occurrence of violation or violation, And the diagnostic processing unit 50. That is, the security gateway collects data of a device performing communication using various protocols, analyzes the data to determine whether a security issue has occurred, and transmits the determination result as unified analysis data in a form independent of the protocol or device Respectively. In this analysis data, the security code indicating the type of issue and the details of the security issue may be described, but the present invention is not limited thereto.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846